UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Matthew Jones, )
)
Plaintiff, ) Case: 1:17-cv-00327
) Assigned To ; Unassigned
v_ ) Assign. Date : 2/23/2017
§ Description: Pro Se Gen. Civi| (F-DECK)
Court of Common Pleas ln and For )
Sussex County, Delaware, )
)
Defendant. )
l\/lEl\/IORANDUM OPINION

 

Plaintiff, proceeding pro se, has submitted a Complaint and an application to proceed in
forma pauperis The Court will grant the application and will dismiss this case for lack of
subject matter jurisdiction See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any
time” the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a resident of Greenwood, Delaware. He sues a Delaware state court but for
what acts is unclear from the rambling allegations comprising the complaint. Federal district
courts, such as this, generally lackjurisdiction to review the decisions of other courts. See
Unitea' States v. Choz`, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts “generally lack[]
appellate jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over
other courts.”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C.l986)); Fleming v. Um'ted
Smres, 847 F. Supp. 170, 172 (D.D.C. 1994), cerl. denied 513 U.S. 1150 (1995) (noting that
“[b]y filing a complaint in this Court against . . .judges who have done nothing more than their
duty . . . Fleming has instituted a meritless action”) (applying Distrl'ct of Columbz'a Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fl`a’ell`ly Trust C0., 263 U.S. 413, 415,

416 (1923)). Hence, this case will be dismissed A separate Order accompanies this

Memorandum Opinion.

Date: Februaryl l ,2017 United States District`Judge